NOT DESIGNATED FOR PUBLICATION

                                            No. 123,667

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        RONALD G. SEIBEL,
                                           Appellant,

                                                  v.

                             DONALD D. SEIBEL and JUDY SEIBEL,
                                        Appellees.

                                  MEMORANDUM OPINION

       Appeal from Butler District Court; DAVID A. RICKE, judge. Opinion filed June 10, 2022.
Affirmed.


       Terry L. Malone, of Martin, Pringle, Oliver, Wallace & Bauer, L.L.P., of Wichita, for appellant.


       Derek S. Casey, of Triplett Woolf Garretson, LLC, of Wichita, for appellees.


Before ATCHESON, P.J., POWELL and WARNER, JJ.


       PER CURIAM: This is a land-partition dispute between two brothers, Ronald and
Donald Seibel. Ronald sued to partition land they commonly owned, and court-appointed
commissioners divided it into two equal tracts. Over Donald's objection, Ronald asked
the district court to adopt this division, assuring the court that the commissioners had
divided the land equally and that either party should accept either tract. The district court
granted Ronald's request, though it gave Donald the first chance to select a tract. After
Donald made his selection, Ronald changed his mind and indicated he wanted the tract
Donald had chosen. The district court rejected Ronald's attempt to reopen the issue and
assigned him the remaining tract.



                                                   1
       Ronald now appeals, arguing the district court did not comply with the partition
statute. But we do not reach his statutory arguments because principles of equity and
Kansas law prohibit Ronald from challenging the district court's ruling when he
advocated for—and induced the court to reach—that outcome. We thus affirm the district
court's partition decision.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Ronald and Donald, who both reside outside of Kansas, co-owned five parcels of
land in Butler County as tenants in common. In 2019, Ronald filed a lawsuit against
Donald and Donald's wife, Judy Seibel (a/k/a Judy Ishikura), asking the court to
partition—or divide—the property equally between them. The district court entered an
order of partition and appointed three commissioners to determine whether the five
parcels could be divided according to the brothers' undivided one-half interests "without
manifest injury or otherwise being impracticable." That is, the commissioners were to
determine whether a physical partition—also called a partition in kind—was possible, or
whether it would be necessary to sell the property and divide the proceeds.


       The commissioners determined that they could partition the land in kind by
dividing it into two "reasonably equal" tracts: Tract 1 (containing parcels 1, 2, and 5) and
Tract 2 (containing parcels 3 and 4). The commissioners explained that this division
accounted for the brothers' one-half interests and would not cause manifest injury or be
impracticable.


       Ronald moved to confirm the commissioners' report, asking the district court to
follow their division. Donald, however, disagreed with the report and filed exceptions,
asking the court to hold an evidentiary hearing on whether a partition in kind was
possible and to ultimately reject the commissioners' recommendation. According to



                                             2
Donald, the commissioners' division was not equal and, because of the distinct
characteristics of each parcel, a partition by sale was necessary.


       The district court held a hearing on the parties' motions. At the hearing, the district
court asked Ronald's attorney whether Ronald was willing to take either tract established
by the commissioners' division. His attorney confirmed that, although Ronald preferred
one tract, he thought it was "fair that either side could get . . . either tract." Ronald's
counsel indicated that he was "prepared today to have [the court] enter an order and
allocate either party to either of the tracts that the commissioners identified."


       Later in the hearing, the court granted Ronald's motion to confirm the report and
denied Donald's request for an evidentiary hearing. Then, based on Ronald's
representation that the tracts were equal, the court allowed Donald 14 days to select the
tract of his preference. Ronald did not object to this procedure at the time. Donald
ultimately selected Tract 2.


       After the hearing and Donald's selection, the parties could not agree on a journal
entry memorializing the court's ruling. Donald thus moved to settle the journal entry, and
the district court held another hearing. At this point, it became clear that Ronald was
having second thoughts—he was no longer willing to accept either tract and, like his
brother, wanted Tract 2. Ronald acknowledged that the tracts had equal values and that
the court had already awarded Tract 2 to Donald. But Ronald explained that there was a
hunting cabin on Tract 2 that he wanted even though it had little economic value. Thus,
Ronald requested an "opportunity to make an argument that he should be allowed to
have" that tract. Ronald later reiterated that he wanted the opportunity "to make an
equitable argument" as to why he should receive Tract 2.


       The district court explained that it had ruled on the issue at the hearing on Ronald's
motion to confirm the commissioners' report several months earlier. And the court


                                                3
confirmed that its ruling on that motion was based on Ronald's representation that he
would accept either tract. Thus, the court entered a journal entry partitioning the land and
giving Tract 1 to Ronald and Tract 2 to Donald. Ronald now appeals.


                                         DISCUSSION

       In his appeal, Ronald asserts the district court failed to follow the procedures of
Kansas' partition statute, K.S.A. 60-1003, when it divided the tracts between the brothers.
In particular, Ronald asserts that the district court should have required the
commissioners to determine which brother should receive which tract. And he asserts that
the court erred when it awarded the tracts without an evidentiary hearing.


       Donald responds on multiple fronts. He contends this court lacks jurisdiction
because Ronald received the relief he sought below—an order confirming the
commissioners' report—and thus has not suffered an injury from the challenged conduct.
Donald thus asserts that Ronald has no standing to bring this appeal. During oral
argument, Donald expanded this claim somewhat by asserting that Ronald should be
estopped from making the arguments he now raises, as the district court followed
Ronald's proposed course and granted his motion to confirm the report. Finally, Donald
argues the district court's actions were consistent with the partition statute.


       Because standing is a jurisdictional requirement, we must first consider this
threshold issue before turning to the parties' other claims. See Gannon v. State, 298 Kan.
1107, 1122, 319 P.3d 1196 (2014). Under the Kansas Constitution, courts can only hear
justiciable cases and controversies. State ex rel. Morrison v. Sebelius, 285 Kan. 875, 896,
179 P.3d 366 (2008). As part of this requirement, a party seeking relief must have
standing—that is, the party must have a "'right to make a legal claim or seek judicial
enforcement of a duty or a right.'" In re Adoption of T.M.M.H., 307 Kan. 902, 908, 416
P.3d 999 (2018) (quoting KNEA v. State, 305 Kan. 739, 746, 387 P.3d 795 [2017]).



                                               4
Usually, this means that the person must have suffered a "cognizable injury" that can be
remedied in some fashion by the courts. KNEA, 305 Kat. at 746. In other words, "'a party
must establish a personal interest in a court's decision and that he or she personally
suffers some actual or threatened injury as a result of the challenged conduct.'" Gannon,
298 Kan. at 1123. Because a party's standing or lack of standing concerns the courts'
jurisdiction to hear the case, it may be considered at any time. In re L.L., 315 Kan. 386,
390, 508 P.3d 1278 (2022).


       Applying these principles here, we easily conclude that Ronald has standing to
bring this appeal. It is true that the district court granted Ronald's motion to confirm the
commissioners' report, and he did not object to any of the district court's actions or
rulings at the hearing on that motion—presumably because the district court ruled in his
favor. But after that hearing, Ronald changed his mind and indicated he preferred Tract 2.
This change led to a second hearing where Ronald explained he was no longer willing to
let Donald make the first selection and requested further proceedings. The district court
rejected this request, ruling in essence that Ronald would not get the tract he then
requested. This is the order Ronald challenges on appeal.


       But while Ronald has standing to present his claims, there are equitable reasons
why we do not reach their merits. We cannot turn a blind eye to the fact that Ronald had a
chance to express which tract he preferred or to acquiesce to Donald's request for an
evidentiary hearing. But he did not. Instead, he asked the district court to adopt the
commissioners' recommendation and indicated he would accept either tract. He
effectively invited the court to permit Donald to make the first selection and now assails
the court for doing just that.


       Kansas courts have long recognized at least two equitable doctrines that prevent a
party from taking the path Ronald has here—leading the court down one path and then
challenging that path in later proceedings.


                                              5
   • First, the doctrine of judicial estoppel "'prevents a party from prevailing in one
       phase of a case on an argument and then relying on a contradictory argument to
       prevail in another phase.'" State v. Hargrove, 48 Kan. App. 2d 522, 549, 293 P.3d
       787 (2013) (quoting New Hampshire v. Maine, 532 U.S. 742, 749, 121 S. Ct.
       1808, 149 L. Ed. 2d 968 [2001]). Under this principle, a party cannot take one
       position, inducing a court to make a certain ruling, and then take a contrary
       position later in the same case "'simply because his interests have changed.'" New
       Hampshire, 532 U.S. at 749; Hargrove, 48 Kan. App. 2d at 548-49.


   • Second, the invited-error doctrine "precludes a party from asking a district court to
       rule in a given way and then challenging that ruling on appeal." State v. Douglas,
       313 Kan. 704, Syl. ¶ 1, 490 P.3d 34 (2021). There is no bright-line rule for
       applying invited error, but the "party's actions inducing a court to make the
       claimed error and the context in which those actions occurred must be scrutinized
       to decide whether to employ the doctrine." 313 Kan. at 707.


       While related, judicial estoppel and invited error are distinct. Both doctrines "seek
to protect the fairness of the process by requiring an advocate to adhere to an argument
that has caused the court to act in a particular way." Hargrove, 48 Kan. App. 2d at 549.
But judicial estoppel simply requires parties to maintain consistent positions, while
invited error "prevents a more destructive practice—a party claiming the trial court
committed reversible error by acting in the very manner that the party advocated." 48
Kan. App. 2d at 549.


       Despite these differences, both doctrines apply in this case. At the first hearing
before the district court, Ronald argued that the court should confirm the commissioners'
partition of the property and opposed Donald's request for an evidentiary hearing. Ronald
indicated that he was prepared to have the court "enter an order and allocate either party


                                              6
to either of the tracts that the commissioners identified." (Emphasis added.) The court
denied Donald's request for an evidentiary hearing, granted Ronald's motion to confirm
the partition, and followed Ronald's recommendation that either party could receive
either tract. Put another way, Ronald induced the district court to grant his motion, in part
because of this assurance that he would accept either tract, but later took a contrary
position by stating he was no longer willing to accept Tract 1. This change occurred
simply because his interests changed—at some point after the hearing, Ronald decided he
wanted the tract that Donald had selected.


       On appeal, Ronald asserts that the district court erred when it followed the course
for which he had previously advocated. And he asserts that though the partition resulted
in two tracts of equal value, Kansas law required the court to hold an evidentiary hearing
on who would receive which tract—a procedure he never requested before this appeal
and to which he previously objected. Regardless of whether the district court erred in
applying the partition statute, judicial estoppel prohibits these shifting tactics. But even if
the district court somehow erred in carrying out its broad equitable authority under
K.S.A. 60-1003 (a conclusion we need not reach), Ronald invited any error: He
successfully requested that the court rule in a certain way—to confirm the
commissioners' report and partition the land in kind, and to award either tract to either
party—and now claims that the court erred in doing so.


       In sum, Ronald requested and obtained a ruling that he now attacks on appeal
because he changed his mind about his preferences or altered his litigation strategy.
Kansas courts will not permit such actions. Ronald is bound to accept the remedy for
which he advocated, and we decline to address the substance of his arguments in this
appeal. We thus affirm the district court's decision.


       Following oral argument, Donald filed a timely request for attorney fees under
Supreme Court Rule 7.07(c) (2022 Kan. S. Ct. R. at 51). This provision allows an


                                               7
appellate court to assess "the cost of reproduction of the appellee's brief and a reasonable
attorney fee for the appellee's counsel" when it finds that an appeal has been taken
frivolously, or for the purposes of harassment or delay. Rule 7.07(c) (2022 Kan. S. Ct. R.
at 52). After reviewing Donald's motion and Ronald's response, we partially grant
Donald's request.


       A frivolous appeal is "'[o]ne in which no justiciable question has been presented'"
and is "'readily recognized as devoid of merit in that there is little prospect that it can ever
succeed.'" McCullough v. Wilson, 308 Kan. 1025, 1037, 426 P.3d 494 (2018). Ronald
argues that his appeal does not meet these criteria, as the question of whether the district
court complied with the partition statute is not frivolous and requires resolution. The
problem with Ronald's claim, as we have discussed, is that he did not present it to the
district court. Instead, he led the court to its decision, only disputing the outcome after the
district court ruled. Ronald's actions thus preclude us from considering his arguments on
appeal. In these circumstances, we conclude that an award of attorney fees under
Supreme Court Rule 7.07(c) is warranted.


       Donald has sought attorney fees in the amount of $9,927 for his counsel's actions
during this appeal. Ronald has not contested this amount, only asserting that no fee
should be granted. But this court has an independent duty to consider whether that
amount of fees requested is reasonable. See In re Estate of Oroke, 310 Kan. 305, 318-19,
445 P.3d 742 (2019); see also Snider v. American Family Mut. Ins. Co., 297 Kan. 157,
168, 298 P.3d 1120 (2013) ("[O]nly the Court of Appeals [can] consider the
reasonableness of the appellate fees related to the proceedings before the Court of
Appeals."). In doing so, we review the factors under Kansas Rule of Professional
Conduct 1.5(a) (2022 Kan. S. Ct. R. at 333). In re Estate of Oroke, 310 Kan. at 319.


       While we appreciate that the efforts of Donald's counsel were necessitated by
Ronald's appeal, we are similarly mindful that some efforts—including early questions


                                               8
regarding appellate jurisdiction and Donald's continued arguments regarding standing—
were neither required nor successful. Moreover, our decision in this case is motivated
primarily by judicial estoppel and invited error—iterations of legal questions that only
came to fruition during oral argument. In light of these considerations, we find that an
attorney fee of $7,000—not $9,927—is reasonable in this case. We therefore grant
Donald's motion in part and award him $7,000 in attorney fees to be paid by Ronald.


       Affirmed.




                                             9